Citation Nr: 0636151	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating for degenerative 
joint disease (arthritis) of the left knee in excess of 
10 percent from December 1, 2002, and in excess of 20 percent 
from July 7, 2006.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had verified active service from November 1981 
to November 2002, including service in Southwest Asia.  There 
is also an earlier, unverified period of active service of 
five years, eight months, and six days.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 2005, the appellant appeared 
and testified at a hearing held before the undersigned at the 
Atlanta VARO.  A transcript of that hearing is of record.  


FINDING OF FACT

Prior to promulgation of an appellate decision, the appellant 
withdrew his Substantive Appeal seeking an increased initial 
rating for arthritis of the left knee.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal on the 
issue of entitlement to an increased initial rating for 
arthritis of the left knee are met.  38 U.S.C.A. 
§ 7105(d)(West 2002); 38 C.F.R. § 20.204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  The appellant initiated and 
perfected an appeal to the Board on the issue of entitlement 
to an initial disability rating in excess of 10 percent for 
arthritis of the left knee.  The initial rating was effective 
from December 1, 2002.  

The Board remanded this appeal for further action in February 
2006.  By rating action dated in July 2006, the RO increased 
the disability rating assigned for arthritis of the left knee 
to 20 percent, effective July 7, 2006.  This rating action, a 
copy of which was provided to the appellant, included the 
following notice to the appellant: "Please note, your 
disability is increased to 20 percent disabling effective 
July 7, 2006, the date of examination showing that your 
condition has worsened.  You were initially assigned a 
10 percent evaluation effective December 1, 2002, and have 
continuously sought a higher disability rating since that 
time....This decision represents a partial grant of the 
benefits sought on appeal,....  The claim is still considered 
to be in appellate status and further appeal processing will 
continue unless you advise us that you are now satisfied with 
this decision."  

On August 28, 2006, the appellant wrote directly to the VA 
Appeals Management Center indicating that he wished to 
withdraw his appeal, referencing the RO's July 2006 rating 
action.  Specifically, he stated that "I am officially 
notifying you that I am satisfied with the [July 2006 rating] 
decision and request that appeal processing discontinue."  
In response the Supplemental Statement of the Case issued in 
August 2006, the appellant further stated in September 2006 
that "I have stated my case fully and accept the VA's latest 
ruling.  I do not wish to continue the appeal."  

An appellant may withdraw a Substantive Appeal in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  It appears to the Board that the appellant has 
withdrawn his appeal with regard to the issue of an increased 
initial rating for a left knee disability.  Accordingly, this 
appeal will be dismissed.  




ORDER

The appeal seeking an increased initial rating for a left 
knee disability is dismissed.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


